PER CURIAM.
Appellants seek an interlocutory appeal from a dismissal with prejudice of their cross-claim against appellees who were co-defendants with appellants in a suit brought by another for a real estate commission.
Plaintiff’s cause of action, the cross-claim and all defenses raised involve the same transaction; and the essence of all of them sounds at law. Additionally, the factual issues inherent in the transaction remain viable and all parties are still in the law suit.
In view whereof the order appealed from, being one at law and not relating to a separate transaction or a third-party defendant no longer in the action, is an interlocutory order not amenable to appeal pursuant to Rule 4.2, F.A.R.1
Accordingly, we are without jurisdiction and are compelled, ex mero motUj to dismiss the appeal.
Appeal dismissed.
McNULTY, C. J., and HOBSON and SCHEB, JJ., concur.

. See S.L.T. Warehouse Company v. Webb (Fla.1974), 304 So.2d 97.